CALHOUN, J.
Offense, driving an automobile upon a public street while under the influence of intoxicating liquor; penalty, thirty days in the county jail and a fine of $5.
No bill of exception or statement of facts appears in the record.
Affidavit by appellant, in proper form, has been filed in this court averring that he no longer desires to prosecute his appeal, but desires to accept his sentence, and asking that the judgment of the trial court be affirmed.
The motion is granted, and appeal dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.